IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44619

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 567
                                                )
       Plaintiff-Respondent,                    )   Filed: September 1, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JOSE NUNEZ, JR.,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three and one-half years, for felony driving under the
       influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jose Nunez, Jr. pled guilty to felony driving under the influence. Idaho Code §§ 18-
8004, 18-8005(9). The district court sentenced Nunez to a unified term of ten years with three
and one-half years determinate.     Nunez appeals asserting that the district court abused its
discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nunez’s judgment of conviction and sentence are affirmed.




                                                   2